Citation Nr: 1011882	
Decision Date: 03/30/10    Archive Date: 04/07/10

DOCKET NO.  05-30 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel




INTRODUCTION

The Veteran had active military service from December 1973 to 
June 1974.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a December 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  In that decision, the RO denied the 
Veteran's claim for service connection for posttraumatic 
stress disorder.  The Veteran timely appealed, and in March 
2008 the Board remanded the matter for further notification, 
evidentiary development, and adjudication.  The Appeals 
Management Center (AMC) re-adjudicated the claim and again 
denied the Veteran's claim via the issuance of a supplemental 
statement of the case (SSOC) in January 2010.  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has recently held that, although an 
appellant's claim identified PTSD without more, it cannot be 
a claim limited only to that diagnosis, but must rather be 
considered a claim for any mental disability that may 
reasonably be encompassed by several factors-including the 
claimant's description of the claim, the symptoms the 
claimant describes, and the information the claimant submits 
or that VA obtains in support of the claim.  The Court 
reasoned that the appellant did not file a claim to receive 
benefits only for a particular diagnosis, but for the 
affliction (symptoms) his mental condition, however 
described, causes him.  Clemons v. Shinseki, 23 Vet. App. 1 
(2009).

Here, the Board notes that the Veteran has previously filed 
claims seeking service connection for a variety of different 
psychiatric disabilities, including anxiety disorder, 
depression, a character disorder with anxiety reaction, and 
"nerve problems."  Although these claims have been denied 
by the RO, the Veteran has not appealed the earlier denials 
of these claims.  In fact, in his May 2004 claim for 
benefits, the Veteran specifically identified posttraumatic 
stress disorder rather than any of his previously claimed 
illnesses as the disability for which he is seeking service 
connection in the instant case.  The Board is thus left to 
decide the matter currently on appeal, which involves only 
the specific disability for which the Veteran has sought 
service connection in this case-posttraumatic stress 
disorder.  Thus, even acknowledging that the Veteran has an 
extensive history of post-service psychiatric treatment, 
during which he has been assigned varied diagnoses of 
acquired psychiatric disorders, the Board concludes that the 
Veteran's service-connection claim over which the Board now 
has jurisdiction is accurately characterized as one for PTSD.  


FINDING OF FACT

The Veteran does not have posttraumatic stress disorder that 
is related to his military service.


CONCLUSION OF LAW

The Veteran does not have posttraumatic stress disorder that 
is the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2009).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

In this case, the Board finds that all notification and 
development action needed to render a decision has been 
accomplished.  

In this respect, through June 2004 and April 2008 notice 
letters, the Veteran received notice of the information and 
evidence needed to substantiate his claim.  Thereafter, the 
Veteran was afforded the opportunity to respond.  Hence, the 
Board finds that the Veteran has been afforded ample 
opportunity to submit information and/or evidence needed to 
substantiate his claim.  

The Board also finds that the June 2004 and April 2008 notice 
letters satisfy the statutory and regulatory requirement that 
VA notify a claimant what evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  In the letters, the RO also 
notified the Veteran that VA was required to make reasonable 
efforts to obtain medical records, employment records, or 
records from other Federal agencies.  The RO also requested 
that the Veteran identify any medical providers from whom he 
wanted the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See 
also Notice and Assistance Requirements and Technical 
Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be 
codified at 38 C.F.R. § 3.159) (removing the prior 
requirement that VA specifically ask the claimant to provide 
any pertinent evidence in his possession).  These 
requirements were met by the aforementioned June 2004 and 
April 2008 notice letters.

The Board further notes that although notice regarding an 
award of an effective date or rating criteria was not 
provided to the Veteran until after the initial adjudication 
of his claim, see Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007), the Veteran was provided such notice via the 
April 2008 letter, after which the AMC re-adjudicated his 
claim.  The Board thus does not now have such issues before 
it.  Consequently, a remand for additional notification on 
these questions is not necessary.  "[T]he appellant [was] 
provided the content-complying notice to which he [was] 
entitled" on the questions now before the Board.  Pelegrini, 
18 Vet. App. at 122.  Nothing about the evidence or any 
response to the RO's notification suggests that the case must 
be re-adjudicated ab initio to satisfy the requirements of 
the VCAA.  

The Board also points out that there is no indication that 
any additional action is needed to comply with the duty to 
assist in connection with the claim on appeal.  Here, the 
Veteran's service treatment and personnel records have been 
associated with the claims file, as have records of his post-
service treatment at the John J. Pershing VA Medical Center 
(VAMC), in Poplar Bluff, Missouri.  Reports of private post-
service medical treatment have also been associated with the 
claims file.  The Veteran was provided VA medical examination 
in September 2009; report of that examination has been 
associated with the claims file.  In that connection, the 
Board notes that when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  As noted below, the Board finds 
that the VA examination obtained in this case is adequate, as 
it is predicated on consideration of all of the pertinent 
evidence of record, to include the statements of the Veteran, 
and documents that the examiner conducted a full 
psychological examination of the Veteran.  Accordingly, the 
Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion with respect to the 
claim on appeal has been met.  38 C.F.R. § 3.159(c)(4).  
Additionally, the Veteran and his representative have both 
submitted written argument.  Neither the Veteran nor his 
representative has alleged that there are any outstanding 
records probative of the claim on appeal that need to be 
obtained.

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Generally, 
service connection requires:  (1) medical evidence of a 
current disability; (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease; and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Hickson v. West, 12 Vet. App. 247 
(1999).  

Service connection for posttraumatic stress disorder (PTSD) 
requires:  (1) a medical diagnosis of PTSD utilizing the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV) criteria, in accordance 
with 38 C.F.R. § 4.125(a); (2) credible supporting evidence 
that the claimed in-service stressor actually occurred; and 
(3) medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor.  
See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 
138 (1997).

Where it is determined that a Veteran was engaged in combat 
with the enemy and the claimed stressor is related to such 
combat, the Veteran's lay testimony regarding the claimed 
stressor is accepted as conclusive as to its actual 
existence, absent clear and convincing evidence to the 
contrary.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(f).  Where, however, VA determines that the Veteran did 
not engage in combat with the enemy, or that the Veteran did 
engage in combat with the enemy but the claimed stressor is 
not related to such combat, the Veteran's lay testimony, by 
itself, will not be enough to establish the occurrence of the 
alleged stressor.  Instead, the record must contain evidence 
that corroborates the Veteran's account as to the occurrence 
of the claimed stressor.  See 38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d), (f) (2009); Cohen v. Brown, 10 Vet. 
App. 128 (1997).  Where posttraumatic stress disorder has 
been diagnosed in service, and the claimed stressor is 
related to that service, the Veteran's testimony alone may 
establish the occurrence of the stressor, absent clear and 
convincing evidence to the contrary, so long as the stressor 
is consistent with the circumstances of the Veteran's 
service.  73 Fed. Reg. 64208 (Oct. 29, 2008).  

Relevant evidence of record consists of the Veteran's service 
treatment and personnel records and records of his post-
service treatment at the Poplar Bluff VAMC and with private 
treatment providers.  The Veteran was also provided VA 
examination in September 2009.  The Veteran's service 
treatment records show that he was found to be normal 
psychiatrically at his December 1973 entrance medical 
examination.  He was seen in April 1974 and May 1974, 
however, for psychiatric consultation pursuant to complaints 
of trouble sleeping and problems with drugs and alcohol.  He 
was given 30 days' correctional custody under Article 15, 
Uniform Code of Military Justice, for refusing to follow 
orders and failure to report to duty.  At an evaluation 
conducted pursuant to the Article 15, the Veteran was 
diagnosed with character and behavior disorder, identified as 
social maladjustment, and drug use, particularly marijuana.  
Statements issued at the time indicated that the Veteran 
repeatedly failed to follow orders from his superiors and at 
one point indicated that he wished to turn himself in as a 
"dope user."  A letter from a military chaplain in whom the 
Veteran had confided similarly indicates that the chaplain 
found the Veteran unsuited to service.  At a psychiatric 
examination conducted in April 1974 pursuant to the charges 
against the Veteran, it was noted that the Veteran was a drug 
user and suffered from social maladjustment, but no 
psychiatric disability was diagnosed.  At the Veteran's 
separation report of medical history, the Veteran responded 
"Yes" when asked if he experienced "depression or 
excessive worry."  The Veteran's May 1974 separation 
examination noted, however, that clinical psychiatric 
evaluation was normal.  At that time, the examiner 
acknowledged that the Veteran had complained of psychiatric 
problems but concluded that those problems were "associated 
with family problems, no treatment required, not 
incapacitating."  The examiner also noted at that time that 
the Veteran reported having experimented with marijuana while 
in service.

The record further reflects that the Veteran has been seen 
many times after military service for treatment of what has 
been variously diagnosed as social maladjustment, anxiety 
reaction, major affective disorder, depression, 
schizophrenia, PTSD, and schizotypal personality disorder.  
The record contains VA and private medical treatment records 
beginning as early as 1994, at which time the Veteran was 
assigned diagnoses of dysthymic disorder and schizotypal 
personality disorder.  Since 1994, the Veteran has received 
ongoing psychiatric care, from both private and VA treatment 
providers.  In addition, the Veteran has submitted written 
statements attesting to his belief that his in-service 
confinement led to his claimed PTSD.  In particular, the 
Veteran has contended that he does not understand why he was 
confined, as the reason he failed to report for duty was 
because he was experiencing blurred vision and feared for his 
ability to conduct his job of working with fuels.

The Veteran was also provided several private psychiatric 
evaluations.  In the first of these, conducted in July 1992, 
the Veteran was diagnosed with generalized anxiety with panic 
disorder symptoms, dysthymic depression, and major affective 
disorder with hypomanic symptoms.  In a second private 
examination conducted in March 1993, the Veteran's private 
examiner assigned a provisional diagnosis of both PTSD and 
paranoid personality disorder, but opined that it was 
"difficult to ascertain whether or not" the Veteran was in 
fact suffering from PTSD or a paranoid disorder, due to his 
difficulty with trusting others, including the examiner.  

Records of the Veteran's treatment at the VAMC in Poplar 
Bluff, Missouri, reflects that he has sought ongoing 
treatment for his psychiatric disabilities at that facility.  
Treatment notes from 1995 to the present document that the 
Veteran has been diagnosed with and treated for several 
different psychiatric disorders.  In addition, the Veteran 
was diagnosed with PTSD "by history" at a February 1999 
VAMC visit; at that time, his treatment provider opined, "it 
is my assessment that this Veteran's incarceration is the 
underlying reason for his symptoms of PTSD."  However, the 
treatment provider did not provide a clear diagnosis of PTSD 
based on the DSM-IV criteria, nor is it clear that subsequent 
VAMC treatment providers' assignations of a PTSD diagnosis in 
January 2000 and January 2003 relied on the Veteran's 
reported history of PTSD alone in making those assessments.  
In addition, at a November 2000 treatment visit, the 
Veteran's VAMC treatment provider assigned a diagnosis only 
of personality disorder and stated that the Veteran's in-
service "confinement itself does not appear to be the root 
cause of [the Veteran's] difficulties."

The Veteran was afforded a VA psychiatric examination in 
September 2009.  The examination report recounted the 
Veteran's military, social, and medical history in 
considerable detail, including a recounting of the in-service 
psychological evaluation that resulted in a diagnosis of 
social maladjustment and drug use, as well as the Veteran's 
Article 15 punishment.  The examiner noted the Veteran's 
complaints of sleep disturbance due to his "seeing the same 
experience regarding his confinement while in the military."  
The examiner further noted the Veteran's report that he 
believed that he had been placed into custody during service 
unfairly, as he recalled only complaining to his superior 
officer that he was afraid to do his job secondary to 
"blurred vision."  The examiner further noted that, when 
asked about the Veteran's drug use in service, he "stated 
that he could not recall if he was involved in the use of any 
drugs at that time."  The examiner further recounted the 
Veteran's multiple post-service psychiatric treatments, 
noting in particular the varying diagnoses of psychiatric 
disorders and the Veteran's ongoing psychiatric treatment.  
The examiner diagnosed the Veteran with depressive disorder 
not otherwise specified and personality disorder not 
otherwise specified.  The examiner noted that the Veteran's 
"only complaint" with regard to the continuing effects of 
his in-service custody was "repeated disturbing memories of 
his incarceration prior to going to sleep at night," with 
occasional unspecified "bad dreams" of the experience.  The 
examiner noted that the Veteran was not treated for 
depression or anxiety while in service and that he used 
marijuana while on active duty.  Based on these findings, the 
examiner concluded that the Veteran demonstrated some 
problems associated with depression but that he did not meet 
the full criteria to warrant a diagnosis of PTSD pursuant to 
DSM-IV criteria.  

Upon review of the above evidence, the Board concludes that 
the preponderance of the evidence is against the Veteran's 
claim.  In that connection, the Board first notes that the 
Veteran contends that he was exposed to an in-service 
stressor, in the form of his 30 days' correctional custody, 
that led to his PTSD.  This in-service experience is 
confirmed by the Veteran's service personnel records.  
However, in this case, a review of the medical evidence of 
record does not reflect that the Veteran has a current 
diagnosis of PTSD.  Here, the Veteran's service treatment 
records are silent for any report, diagnosis, or treatment 
for PTSD or any other psychological complaint or disorder 
other than drug use and "social maladjustment."  The 
Veteran's separation report of medical examination, prepared 
in May 1974, indicates that the Veteran had no psychological 
abnormalities and was experiencing symptoms of depression and 
excessive worry associated only with "family problems" that 
did not require treatment.  

The Board acknowledges that there is some medical evidence 
showing diagnosis of PTSD in accordance with 38 C.F.R. § 
4.125(a).  However, the Board finds that the preponderance of 
the evidence is against a finding that the Veteran has PTSD 
related to the conceded in-service experience, identified as 
a 30-day period of correctional custody during active duty.  
The majority of the clinical records that include a diagnosis 
do not assign a diagnosis of PTSD, but instead reflect 
diagnoses of disabilities such as depression, dysthymic 
disorder, and personality disorder.  The Board notes in 
particular that, with the exception of the February 1999 VA 
psychiatric treatment visit, the Veteran's treatment at the 
VAMC has included diagnoses of multiple other mental 
disorders, but no firm diagnosis of PTSD.  The Board notes 
further that, even at the February 1999 treatment visit, the 
Veteran's treatment provider noted only that the Veteran 
displayed PTSD symptoms; no firm PTSD diagnosis was assigned 
at that time, and the PTSD diagnosis affixed to the Veteran's 
treatment report reflects only that he reported having PTSD 
"by history."  In addition, there is no indication from the 
record that the Veteran's February 1999 treatment provider 
considered DSM-IV criteria when discussing the Veteran's 
symptoms of PTSD.  As for the other references to a diagnosis 
of PTSD, such as in January 2000 and January 2003, the Board 
finds the September 2009 opinion, when considered in the 
context of the remaining record, is more persuasive.  The 
September 2009 examiner reviewed the Veteran's entire history 
and explained why he does not have PTSD, which is more 
convincing than the reports that include a diagnosis of the 
disability, but do not explain how the diagnostic criteria 
were met.  

The Board has considered the evidence favorable to the claim 
but finds this evidence less persuasive than the other 
medical evidence of record, the majority of which indicates 
that the Veteran does not exhibit symptoms sufficient to 
warrant a diagnosis of PTSD.  In that connection, the Board 
notes first, as discussed above, the Veteran's private 
psychiatric evaluation conducted in March 1993 assigned the 
Veteran only a provisional diagnosis of PTSD.  In addition, 
the February 1999 diagnosis of PTSD was refuted by the 
Veteran's September 2009 VA examiner, who found specifically 
that the Veteran lacked sufficient symptoms of PTSD and did 
not warrant such a diagnosis.  In sum, the Board finds that 
the diagnosis of PTSD assigned to the Veteran by his VAMC 
treatment provider in February 1999 is simply not consistent 
with the other medical evidence and opinions of record, 
including the September 2009 VA examination, which was 
specifically conducted to determine whether the Veteran has 
PTSD as a result of his military service.

The Board has considered the Veteran's assertions that he has 
PTSD related to his confirmed in-service stressor but finds 
that there is no evidence of record showing that he has the 
specialized medical education, training, and experience 
necessary to render a competent medical opinion as to the 
diagnosis and etiology of his current mental disability.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. 
§ 3.159(a)(1) (2009).  Consequently, the Veteran's own 
assertions as to the diagnosis and etiology of his variously 
diagnosed mental disorders, including PTSD, have no probative 
value.

The Board acknowledges that the Veteran's alleged stressor-a 
30-day stay in correctional custody-has been confirmed.  
However, the Board notes that the September 2009 VA examiner 
explicitly considered the Veteran's confirmed stressor in his 
examination and diagnosis and concluded that, even assuming 
the accuracy of the stressor, the Veteran does not suffer 
from PTSD.  This sort of analysis was not undertaken in the 
same detail by the examiners who included an assessment of 
PTSD.  

The Board notes that Congress has specifically limited 
service connection to instances where there is current 
disability that has resulted from disease or injury.  See 38 
U.S.C.A. §§ 1110, 1131.  In the absence of proof of a current 
disability, the claim for service connection for PTSD cannot 
be granted.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

For all the foregoing reasons, the claim for service 
connection for PTSD must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Entitlement to service connection for posttraumatic stress 
disorder is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


